12 So. 3d 321 (2009)
Christopher LOWE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-5012.
District Court of Appeal of Florida, Fourth District.
July 1, 2009.
Carey Haughwout, Public Defender, and Richard B. Greene, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Fayson v. State, 698 So. 2d 825 (Fla.1997).
WARNER, POLEN and TAYLOR, JJ., concur.